


EXHIBIT 10.21

 

FIRST AMENDMENT

 

Cardinal Health PTS, LLC (“Cardinal Health”) and Cubist Pharmaceuticals, Inc.,
(“Cubist”) are parties to a Processing Services Agreement dated August 11, 2004
(the “Agreement”).

 

The parties now desire to amend the Agreement as set forth upon the terms and
conditions set forth in the Agreement.

 

Therefore, in consideration of the mutual conditions and covenants set forth
herein, Cardinal Health and Cubist agree as follows:

 

1.     Exhibit B-1 of the Agreement is deleted in its entirety and replaced with
the revised Exhibit B-1 Pricing attached to this First Amendment.

 

Any conflict between the provisions of this First Amendment and the Agreement
shall be resolved in favor of this First Amendment and capitalized terms used in
this First Amendment shall have the same meaning given to them in the Agreement,
unless otherwise defined in this First Amendment.

 

This First Amendment shall be effective May 1, 2005 (“Effective Date”). Unless
otherwise expressly set forth herein, all other terms and conditions set forth
in the Agreement shall remain in full force and effect.

 

 

CARDINAL HEALTH PTS LLC

 

CUBIST PHARMACEUTICALS, INC.

By:

/s/ Arthur Pelletier

 

By:

/s/ Robert J. Janosky

Name:

Arthur Pelletier

 

Name:

Robert J. Janosky

Title:

Vice President/General Manager

 

Title:

V.P. Manufacturing

Date:

May 12, 2005

 

Date:

May 23, 2005

 

 

--------------------------------------------------------------------------------
